t c summary opinion united_states tax_court john a garcia and jamie garcia petitioners v commissioner of internal revenue respondent docket no 498-17s filed date solis cooperson for petitioners sheri a wight for respondent summary opinion thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty with respect to petitioners’ federal_income_tax the issues for decision are whether legal and professional fees paid in are properly deductible as ordinary and necessary business_expenses of petitioners’ wholly owned s_corporation and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 background the parties have stipulated some facts which we incorporate by this reference when they petitioned the court petitioners resided in california shareholder litigation in petitioners purchased big_number shares of stock in randgold exploration co ltd r e a south african exploration and gold mining investment_company at all relevant times petitioners have been the registered owners of the r e shares continued nearest dollar 2the parties filed a stipulation of settled issues resolving all other issues at some point r e shareholders discovered that investec bank ltd investec an international specialist bank had engaged in a fraudulent scheme involving r e stock which ultimately devalued r e shares sometime before a consortium of minority shareholders consortium instituted litigation in a south african court against r e and investec for corporate fraud litigation the purpose of the litigation was to secure judgment in favor of the r e minority shareholders and recover their investments in return for a promised percentage of any ultimate recovery petitioners agreed to finance a portion of the consortium’s legal and related expenses during their commitment totaled at least big_number rand during the consortium made capital calls whereby it invoiced petitioners and other consortium members for their agreed-upon contributions to fund the litigation in response to these capital calls on date petitioners wired dollar_figure from their personal brokerage account with fidelity investments fidelity account 3a group of shareholders that included mr garcia commenced the r e litigation as early as and a second group was formed shortly thereafter to represent a broader group of shareholders on date the applicants ostensibly including petitioners instituted legal proceedings in a south african court seeking an order to require investec to purchase the applicants’ r e shares for a certain price 4in subsequent years petitioners’ commitment increased to at least big_number rand to anglorand securities ltd anglorand another plaintiff in the litigation at the then-current exchange rate this payment satisfied big_number of their total big_number rand commitment to the consortium the remaining big_number rand of the commitment was satisfied by two subsequent roughly equal payments of u s dollars viz on date petitioners wired dollar_figure from their fidelity account to anglorand and on date jgx5 enterprises jgx5 petitioners’ wholly owned subchapter_s_corporation wired dollar_figure from its corporate bank account to anglorand at some unspecified time mr garcia entered into a written_agreement with mankadan investments identified in the record as one of the workers in the consortium to provide professional services to the consortium in return for an extra percentage of any recovery creation of subchapter_s_corporation jgx5 on date jgx5 was incorporated in the state of california with mr garcia as the sole shareholder during jgx5 owned four rental properties described as single-family residences during three of these properties were rented and the fourth was in the process of being rehabbed or refurbished the four rental properties were in southern california during jgx5 managed these properties but did not otherwise engage in property management services to third parties on date petitioners signed two documents each captioned special minutes of jgx5 enterprises one of these documents states in part a money transfers into jgx5 enterprises from john jamie garcia will be deemed loans to the corporation b costs incurred by john jamie garcia associated with the assignment of assets or otherwise transferred to jgx5 enterprises shall be treated as a loan to jgx5 enterprises whereas such costs shall not be in excess of such costs incurred up until the time of the transfer c money transfers out of jgx5 enterprises to john jamie garcia will be deemed repayment of loans or in the event such loans have been repaid such money transfers out of jgx5 enterprises will be considered a sic income distribution or otherwise this document states that any loans are noninterest bearing and are for a term of the greater of years or perpetual term the other document captioned special minutes states that petitioners assign their litigation rights for any investment made by john and jamie garcia to jgx5 enterprises it also states that the business of jgx5 is to make investments including the funding of litigation costs i n exchange for 5although the parties have stipulated that mr garcia was the sole shareholder of jgx5 during mrs garcia signed each of these documents as shareholder a n ownership_interest in the litigation recovery if any the document further states that this memo is to provide further clarity that randgold exploration litigation funding is being done through jgx5 enterprises and that jgx5 enterprises will earn a fair return on its investment for funding such litigation the document states resolved that jgx5 accepts litigation and the costs thereof in return for a reasonable assignment of shares necessary to cover the costs of litigation and provide for a reasonable recovery none of the r e stock was ever actually assigned to jgx5 and as previously stated petitioners remained the registered owners of the r e stock at all relevant times jgx5 never submitted an application to intervene in the r e litigation and none of the legal documents relating to the r e litigation refers to jgx5 tax returns on it sec_2012 form_1120s u s income_tax return for an s_corporation jgx5 listed its business activity code as which corresponds to lessors of residential buildings dwellings including equity reits on the form_1120s jgx5 claimed a deduction for legal and professional fees of dollar_figure and reported an ordinary business loss of dollar_figure on their form_1040 u s individual_income_tax_return petitioners reported wages of dollar_figure earned by mr garcia from his employment as a financial analyst for adp totalsource and claimed a dollar_figure loss on schedule e supplemental income and loss the schedule e loss included the dollar_figure ordinary business loss reported by jgx5 petitioners’ form_1040 reported total_tax of dollar_figure by notice_of_deficiency respondent disallowed dollar_figure of the legal and professional fees deduction claimed by jgx5 respondent also determined that petitioners were liable for the sec_6662 accuracy-related_penalty i deductibility of legal expenses discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 deductions are allowed as a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 6respondent determined in the notice_of_deficiency that petitioners were allowed to deduct dollar_figure of these expenses as a miscellaneous itemized_deduction 503_us_79 292_us_435 the primary issue is whether petitioners are entitled to a pass-through_deduction for certain legal and professional fees that jgx5 claimed on its corporate_income_tax return petitioners claim that dollar_figure of these fees is deductible under sec_162 as ordinary and necessary business_expenses of jgx5 respondent contends that these fees are not deductible under sec_162 but concedes as determined in the notice_of_deficiency that they are properly deductible by petitioners under sec_212 as nonbusiness income- producing expenses the distinction matters inasmuch as a deduction under 7an eligible_small_business corporation that elects s_corporation status is generally exempt from corporate_income_tax see sec_1363 instead the s corporation’s shareholders must report pro_rata shares of the s corporation’s taxable_income losses deductions and credits sec_1366 sec_1 a income_tax regs an s_corporation item generally retains its character for the shareholder sec_1366 an s corporation’s taxable_income is generally computed in the same manner as an individual’s sec_1363 8petitioners have raised no argument and adduced no evidence to support any deduction for dollar_figure of the total dollar_figure of legal and professional fees that respondent disallowed in the notice_of_deficiency we deem petitioners to have waived or conceded any issue as to dollar_figure of the disallowed deduction sec_212 may be less beneficial to petitioners than a deduction under sec_162 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business petitioners have not shown that either the first payment of dollar_figure on date or the second payment of dollar_figure on date represented expenses paid_or_incurred by jgx5 so as to support a deduction under sec_162dollar_figure petitioners wired both of these payments to anglorand from their personal account in partial satisfaction of their personal commitment to contribute at least big_number rand of the consortium’s legal expenses we assign little significance to the special minutes that petitioners signed in purportedly assigning the litigation and costs to jgx5 transfers between a corporation and its sole shareholders are subject_to heightened scrutiny and the 9as miscellaneous_itemized_deductions sec_212 deductions unlike sec_162 deductions are generally deductible only to the extent they exceed of an individual’s adjusted_gross_income see sec_67 and may also be limited by application of the alternative_minimum_tax see sec_56 10the taxable_year for which business_expenses may be deducted depends upon whether the taxpayer uses the cash_basis or accrual basis method_of_accounting see sec_7701 the terms ‘paid or incurred’ and ‘paid or accrued’ shall be construed according to the method_of_accounting upon the basis of which taxable_income is computed the record does not reflect whether jgx5 was a cash_basis or accrual basis taxpayer labels attached to such transfers mean little if not supported by other objective evidence e g boatner v commissioner tcmemo_1997_379 aff’d without published opinion 164_f3d_629 9th cir the record contains no objective evidence to suggest that this paperwork altered in any way petitioners’ relationship to the consortium or their personal obligation to the consortium for the legal expenses in question indeed all the evidence shows that the consortium continued to invoice petitioners and not jgx5 for payment of petitioners’ commitment even after the year at issue jgx5 never submitted an application to intervene in the r e litigation and none of the legal documents relating to the r e litigation refers to jgx5 we are similarly unimpressed by petitioners’ assertion that their february and date payments to anglorand represented loans to jgx5 pursuant to the special minutes neither payment could fairly be characterized as a transfer into jgx5 under the terms of the special minutes and there is no objective evidence of a bona_fide expectation of repayment in any event the date payment was made nine days before jgx5 was even incorporated unlike the other two payments the dollar_figure payment on date was in fact made by jgx5 respondent has not argued that this payment was not paid_or_incurred by jgx5 within the meaning of sec_162 as explained below however this payment is also nondeductible by jgx5 because petitioners have failed to show that it was an ordinary and necessary business_expense of jgxdollar_figure for the reasons just discussed the legal and professional fees at issue were the expenses of petitioners rather than of jgx5 a taxpayer generally may not deduct the payment of another person’s expense see 308_us_488 802_f2d_365 9th cir aff’g in part rev’g in part tcmemo_1984_264 115_tc_172 41_tc_358 legal fees paid on behalf of and for services rendered to another are generally not deductible as ordinary and necessary business_expenses of the payer aff’d 373_f2d_87 5th cir an exception to this general_rule may apply if a taxpayer pays someone else’s expenses to protect or promote his own separate trade_or_business see eg 64_tc_132 48_tc_679 this exception 11respondent has not raised and accordingly we do not consider any issue as to whether this amount should be considered a constructive_dividend from jgx5 to petitioners cf 115_tc_172 holding that legal fees a corporation paid for the primary benefit of its sole shareholder constituted nondeductible constructive dividends typically applies only where the taxpayer pays the obligations of another person or entity in financial difficulty and where the obligor’s inability to meet his obligations threatens the taxpayer’s own business with direct and proximate adverse consequences hood v commissioner t c pincite see also 121_tc_168 t he showing a corporation must make to deduct the expenses of its shareholder is a strong one hood v commissioner t c pincite the test is sometimes expressed as having two prongs the taxpayer’s primary motive for paying the expenses must be to protect or promote the taxpayer’s business and the expenditures must constitute ordinary and necessary business_expenses for the furtherance or promotion of the taxpayer’s business lohrke v commissioner t c pincite see also 311_f3d_458 1st cir aff’g tcmemo_2002_40 menard inc v commissioner tcmemo_2004_207 rev’d on other grounds 560_f3d_620 7th cir petitioners do not meet either prong of this test as to the first prong petitioners have not shown that the expenses in question were incurred primarily for the benefit of jgx5 and that any benefit to petitioners was only incidental see capital video corp v commissioner f 3d pincite the benefits to petitioners are obvious the costs were incurred to recover their investments in r e and as they acknowledge on brief treating the payments as business deductions of jgx5 rather than as sec_212 expenses of petitioners would result in more favorable tax treatment for petitioners the business justification for jgx5 to pay these expenses is not at all obvious there is no suggestion for instance that any payment of the expenses by jgx5 would have been motivated by any genuine consideration to avoid adverse business consequences as might result if petitioners were unable to meet their financial obligations the record does not suggest that petitioners were experiencing any financial difficulty in to the contrary in mr garcia reported over dollar_figure of wage income as to the second prong petitioners have not shown that the legal expenses in question represent ordinary and necessary business_expenses in the furtherance of the business of jgx5 the proper focus of our inquiry as applied to legal expenses is on the origin of the subject of the litigation and not on the consequences to the taxpayer capital video corp v commissioner f 3d pincite citing 372_us_39 the origin of the claim was investec’s alleged fraudulent activity that devalued the r e shares that petitioners held as minority shareholders petitioners--not jgx5--joined the shareholder litigation group against investec as noted the litigation and petitioners’ obligation to fund the litigation arose before jgx5 was ever created at all relevant times the r e shares were registered in petitioners’ names as mr garcia testified the purpose of the litigation was to secure judgment in favor of the r e shareholders and recover their investments petitioners contend that in the special minutes they assigned all their r e litigation rights to jgx5 and that the prospect of an ultimate payout to jgx5 from the r e litigation constitutes a legitimate business activity of jgx5 as to which the legal expenses should be deemed an ordinary and necessary business_expense as noted we assign little significance to these special minutes unsupported as they are by any objective evidence in any event contrary to the teaching of gilmore petitioners’ argument focuses improperly on the potential consequences of the r e shareholders’ lawsuit--a potential payout in which jgx5 would allegedly share--rather than upon the origin and character of the underlying claim moreover the absence of any reliable documentation such as a contract defining the role of jgx5 in the litigation or guaranteeing it a share of any future recovery further supports the conclusion that petitioners engaged in the r e litigation in their personal capacities as investors in r e and not on behalf of jgx5 in the light of these considerations we assign little credence to petitioners’ assertions that jgx5 engaged in litigation funding as a business and that petitioners lent money to jgx5 to fund the litigation in the first instance for an activity to constitute a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 during the r e litigation was jgx5’s only claimed litigation funding activity we are not convinced that during jgx5 was involved in any litigation funding activity with the continuity and regularity necessary for that activity to constitute a trade_or_business similarly even if as petitioners allege mr garcia through jgx5 provided advisory services to the r e litigation the record does not show that jgx5 provided advisory services with the continuity and regularity necessary for that activity to constitute a trade_or_business petitioners have failed to show that any of the disputed legal and professional fees were paid_or_incurred by jgx5 as ordinary and necessary expenses in carrying on its trade_or_business accordingly we sustain respondent’s determination that these items are not deductible by jgx5 under sec_162 ii accuracy-related_penalty respondent determined that petitioners are liable for a accuracy- related penalty pursuant to sec_6662 and b for an underpayment attributable to a substantial_understatement_of_income_tax under sec_7491 respondent bears the burden of production with respect to this penalty to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has met his burden of production the burden_of_proof is upon the taxpayer to show that he is not liable for the penalty see 116_tc_438 dollar_figure sec_6662 and b imposes the accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure the total_tax reported on petitioners’ tax_return was dollar_figure the understatement of income_tax determined in the notice_of_deficiency is dollar_figure therefore the 12the parties have stipulated the existence of a signed supervisory approval form which satisfies any burden of production that respondent has under sec_6751 with respect to the sec_6662 accuracy-related_penalty see graev v commissioner t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 amount of tax required to be shown on petitioners’ tax_return was dollar_figure petitioners’ understatement_of_tax of dollar_figure exceeds dollar_figure which is of the tax required to be shown on their tax_return thus petitioners’ understatement of income_tax is substantial for purposes of the sec_6662 and b accuracy-related_penalty the court concludes that respondent has met his burden of production for the accuracy-related_penalty for a substantial_understatement_of_income_tax for the accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 reasonable_cause requires that the taxpayer exercised ordinary business care and prudence as to the disputed item 469_us_241 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations sampson v commissioner tcmemo_2013_212 at the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all facts and circumstances higbee v commissioner t c pincite sec_1 b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1 b income_tax regs other circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of all of the facts and circumstances including the experience knowledge and education of the taxpayer higbee v commissioner t c pincite sampson v commissioner at sec_1_6664-4 income_tax regs petitioners made no attempts at trial or on brief to establish reasonable_cause and good_faith accordingly we sustain respondent’s determination that petitioners are liable for the sec_6662 penalty for an underpayment attributable to a substantial_understatement of their federal_income_tax the court has considered all of petitioners’ arguments contentions and statements to the extent not discussed herein the court concludes that they are moot meritless or irrelevant to reflect the foregoing decision will be entered for respondent
